IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 38741

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 367
                                                )
       Plaintiff-Respondent,                    )     Filed: February 23, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
RUBEN H. WHEELER,                               )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Order denying motion for reconsideration of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Ruben H. Wheeler was convicted of possession of methamphetamine, Idaho Code § 37-
2732(c)(1). The district court sentenced Wheeler to a unified sentence of seven years with a
three-year determinate term. Wheeler filed an Idaho Criminal Rule 35 motion, which the district
court denied. Wheeler appeals.
       A motion for reduction of sentence under Idaho Criminal Rule 35 is essentially a plea for
leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319,
144 P.3d 23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the


                                               1
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Wheeler’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Wheeler’s Rule 35 motion is affirmed.




                                                2